IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                  Fifth Circuit

                                                               FILED
                                                               June 12, 2008
                               No. 08-10056
                             Summary Calendar             Charles R. Fulbruge III
                                                                  Clerk




UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

v.

WANDA LAFAYE LEE,

                                         Defendant-Appellant.




                Appeal from the United States District Court
                     for the Northern District of Texas
                            No. 4:05-CR-16-ALL




Before JOLLY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*


     Wanda Lee, federal prisoner # 33841-177, appeals the denial of her 18
U.S.C. § 3582(c) motion to modify her 85-month sentence imposed following her

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 08-10056

jury conviction of being a felon in possession of a firearm. The district court im-
posed sentence after enhancing Lee’s offense level based on a determination that
she possessed the firearm in connection with another felony offense, possession
of crack cocaine.
      The decision to reduce a sentence “is left to the sound discretion of the trial
court.” United States v. Boe, 117 F.3d 830, 831 (5th Cir. 1997). This court re-
views the decision on a § 3582(c)(2) motion only for abuse of discretion. Id.
      Lee bases her motion on the United States Sentencing Commission’s adop-
tion of Amendment 706, which modified the sentencing ranges applicable to
crack cocaine offenses to reduce the disparity between crack cocaine and powder
cocaine sentences. She argues that, as a result of United States v. Booker, 543
U.S. 220 (2005), and United States v. Kimbrough, 128 S. Ct. 558 (2007), the dis-
trict court had the discretion to reduce her sentence, taking into account the dis-
parity in the treatment of powder cocaine and crack cocaine under the sen-
tencing guidelines.
      A district court is authorized under 18 U.S.C. § 3582(b) to modify a previ-
ously imposed sentence in a limited number of circumstances. United States v.
Bridges, 116 F.3d 1110, 1112 (5th Cir. 1997). One such circumstance is provided
by § 3582(c)(2), which “permits a district court to reduce a term of imprisonment
when it is based on a sentencing range that has subsequently been lowered by
an amendment to the Sentencing Guidelines, if such a reduction is consistent
with the policy statements issued by the Sentencing Commission.” Boe, 117 F.3d
at 831.
      As the district court correctly determined, Lee was convicted of a violation
of 18 U.S.C. § 922(g)(1) rather than of a crack cocaine offense. Her sentencing
range was not “subsequently . . . lowered” by Amendment 706, as required to
permit her to obtain a modification of her sentence under § 3582(c)(2). See Boe,
117 F.3d at 831; § 3582(c)(2).
      To the extent that Lee contends that she is entitled to a modification pur-

                                         2
                                  No. 08-10056

suant to § 3582(c)(2) under Booker and Kimbrough, her argument is unavailing.
Section 3582(c)(2) “only applies to retroactive guideline amendments.” United
States v. Shaw, 30 F. 3d 26, 29 (5th Cir. 1994).
      Lee has failed to show that the district court abused its discretion in deny-
ing her § 3582(c)(2) motion. See Boe, 117 F.3d at 831. Accordingly, the judgment
is AFFIRMED.




                                        3